Case 1:20-cv-04172-GBD-GWG Document 14 Filed 06/11/20 Page 1 of 3
Case 1:20-cv-04172-GBD-GWG Document 13 Filed 06/11/20 Page 1 of 3
- U.S. Department of Justice

  
 
     

gee
Za

 

 

 

— oe — arent United States Attorney
Ss Southern District of New York
DOCUMENT 86 Chambers Street
Sy ECTRONICALLY FILED New York, New York 10007

DOC # _

DATE FILED: DN) 1 30 |

June 11, 2020

 

 

 

  

SO ORDERED:

 

 

Hon. George B. Daniels Gegrge . Daniels, U.S.D.J.
United States District Judge

Southern District of New York Dated: | JUN 14 2020
500 Pearl Street *

New York, New York 10007

Re: Miguel Hernandez Aguilar v. Decker, et al., No. 20 Civ. 4172 (GBD)(GWG)
Requests for Enlargement of Page Limit and Permission to File Medical
Records Under Seal

Dear Judge Daniels:

This Office represents the government in the above-referenced habeas action brought under
28 U.S.C. § 2241, by petitioner Miguel Hernandez Aguilar (“petitioner”), an alien in civil
immigration detention at the Orange County Correctional Facility located in Goshen, New York.
The government’s opposition in response to the habeas petition and motion for an order to show
cause, a temporary restraining order, and a preliminary injunction (the “TRO Motion”) is due June
19, 2020. See ECF No. 12. I write respectfully to request (i) an enlargement of the page limit for
the government’s opposition brief, from 25 pages (per Section IV.B. of Your Honor’s Individual
Rules and Practices) to 45 pages; and (ii) permission to file under seal the petitioner’s medical
records from the Orange County Correctional Facility. Petitioner’s counsel consents to both of
these requests.

The petitioner asserts two due process claims. First, petitioner argues that “his continued
detention violates his substantive due process rights because Respondents’ failure to provide him
adequate protection against COVID-19 infection constitutes deliberate indifference to his
heightened health risks and imposition of punitive conditions of confinement.” ECF No. I, 4 2.
He contends that he faces a heightened risk for serious illness or death from COVID due to his
history of smoking since 2016 and his obesity. Jd. 442-46. Second, petitioner asserts that his
detention without a bond hearing for more than eleven months violates his procedural due process
rights. Jd. § 2. On June 4, 2020, petitioner filed the TRO Motion which focuses on his procedural
due process claim related to his prolonged detention and essentially seeks the ultimate relief sought
in the petition: immediate release or, alternatively, a bond hearing. See ECF No. 5. In the
alternative, Hernandez seeks to be released while his petition is pending, pursuant to Mapp v. Reno,
241 F.3d 221 (2d Cir. 2001). ECF No. 1, § 90.

VIA ECE Gisig Poids
Case 1:20-cv-04172-GBD-GWG Document 14 Filed 06/11/20 Page 2 of 3
Case 1:20-cv-04172-GBD-GWG Document13 Filed 06/11/20 Page 2 of 3

Page 2

Request for Enlargement of Page Limit

The government requests an enlargement of the page limit in order to allow it to adequately
and fully address the factual and legal claims presented in the 32-page habeas petition, as well as
the 15-page memorandum of law and eight exhibits submitted in support of the TRO Motion.
Because the TRO Motion seeks the ultimate relief requested in the petition and for purposes of
efficiency, the government has decided to submit a single memorandum of law in opposition to
both as opposed to separate briefs. In addition to addressing the various legal claims and
petitioner’s prior immigration proceedings, the government’s memorandum of law will provide
detailed information concerning the measures that have been put in place to address the COVID-
19 pandemic at the Orange County Correctional Facility. Without an enlargement, the government
will be unable to adequately and fully address the issues presented. I have advised petitioner’s
counsel that the government would consent to any reasonable request to enlarge the page limit for
their reply brief.

Request to File Medical Records Under Seal

Consistent with Section 6 of the ECF Rules and Instructions, the government requests leave
to file the petitioner’s medical records under seal on ECF. The government respectfully submits
that sealing is appropriate notwithstanding the presumption of access discussed by the Second
Circuit in Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 119-20 (2d Cir. 2006), in light of
the privacy interests of individuals in their medical records. See, e.g., Barnwell v. FCI Danbury,
No. 3:10-CV-01301 (DJS), 2011 WL 5330215, at *5 (D. Conn. Nov. 3, 2011) (noting a rebuttable
presumption of openness of court filings, but granting motion to seal in light of federal law’s
treatment of such records as confidential pursuant to the Health Insurance Portability and
Accountability Act of 1996 (“HIPAA”), Pub. L. 104-191 (1996)). Courts in this District have
permitted the sealing of medical records, even if specific details relating to the individual’s health
appear on the record. See, e.g., United States v. Needham, ___F.. Supp. 3d , No. 06 Cr. 91]
(WHP), 2020 WL 2512105, at *1 n.1 (S.D.N.Y. May 15, 2020); United States v. Estevez, No. 18
Cr. 669 (JPO), 2020 WL 1911207, at *1 (S.D.N.Y. Apr. 20, 2020); United States v. Ebbers, —__
F. Supp. 3d, No. 02 Cr. 1144 (VEC), 2020 WL 91399, at *1 n.1 (S.D.N.Y. Jan. 8, 2020)
(noting defendant’s waiver through “extensively citing to his medical records and medical history
in his own motion, in correspondence with the Court, and in open Court during oral argument on
his motion”).

 

 
Case 1:20-cv-04172-GBD-GWG Document 14 Filed 06/11/20 Page 3 of 3
Case 1:20-cv-04172-GBD-GWG Document 13 Filed 06/11/20 Page 3 of 3

Page 3

Petitioner’s counsel has consented to both of these requests. I thank the Court for its
consideration of this matter.

Respectfully submitted,

GEOFFREY S. BERMAN
United States Attorney
Southern District of New York

By: _s/Jeffrey K. Powell
JEFFREY K. POWELL
Assistant United States Attorney
Telephone: (212) 637-2706
E-mail: jeffrey.powell@usdoj.gov

cc: Counsel of record (via ECF)

 
